
	
		I
		112th CONGRESS
		1st Session
		H. R. 2443
		IN THE HOUSE OF REPRESENTATIVES
		
			July 7, 2011
			Mr. Miller of Florida
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to increase
		  the limitation on expensing certain depreciable assets for certain businesses
		  that hire veterans.
	
	
		1.Short titleThis Act may be cited as the
			 Tax Credit to Hire Veterans Act of
			 2011.
		2.Increased
			 expensing for certain businesses hiring veterans
			(a)In
			 generalSection 179 of the
			 Internal Revenue Code of 1986 is amended by adding at the end the following new
			 subsection:
				
					(g)Special rules
				for small employers hiring veterans
						(1)In
				generalIn the case of an
				eligible small employer, the limitation under subsection (b)(1) for the taxable
				year (after the application of subsection (b)(2)) shall be increased by an
				amount equal to—
							(A)$25,000,
				multiplied by,
							(B)the number of
				veteran new-hires of such employer.
							(2)LimitationThe
				number of veteran new-hires which may be taken into account by an employer for
				any taxable year under paragraph (1) shall not exceed 25.
						(3)Definitions and
				special ruleFor purposes of this subsection—
							(A)Eligible small
				employerFor purposes of this subsection, the term eligible
				small employer means any person who carries on a trade or
				business—
								(i)the gross receipts
				of which for the preceding taxable year did not exceed $5,000,000, or
								(ii)in the case of a
				trade or business to which subparagraph (A) does not apply, which employed not
				more than 500 full-time employees during the preceding taxable year.
								(B)Veteran
				new-hireThe term veteran new-hire means, with
				respect to any employer for the taxable year, an individual—
								(i)who is a veteran
				(as defined in section 101 of title 38, United States Code),
								(ii)who was a full-time employee of the
				employer during the 1-year period beginning with the date the employment with
				the employer began,
								(iii)with respect to
				whom such 1-year period ends during the taxable year,
								(iv)who certifies by signed affidavit, under
				penalties of perjury, that such individual was unemployed on day before the
				date the employment with the employer began,
								(v)who is not
				employed by the employer to replace another employee of such employer unless
				such other employee separated from employment voluntarily or for cause,
								(vi)who is not an
				individual described in section 51(i)(1) (applied by substituting
				employer for taxpayer each place it
				appears),
								(vii)who has not been a veteran new-hire with
				respect to such employer for any preceding taxable year, and
								(viii)who has not been employed by the employer
				at any time during the 180-day period ending on the date the employment with
				the employer began.
								(C)Full-timeAn employee shall be treated as full time
				if such employee is employed on average at least 38 hours of service per
				week.
							(D)Controlled
				groupsAll persons which are treated as a single employer under
				subsections (a) and (b) of section 52 shall be treated as a single
				taxpayer.
							(4)TerminationThis
				subsection shall not apply to taxable years beginning after December 31,
				2014.
						.
			(b)Effective
			 dateThe amendment made by this section shall apply with respect
			 to individuals who begin work for the employer after the date of the enactment
			 of this Act.
			
